          Case 1:20-cr-00050-NONE-SKO Document 23 Filed 07/13/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00050-NONE-SKO
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   MARCOS AGUILERA-ELORZA,                             DATE: July 13, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status on July 13, 2020. On May 13, 2020, this Court issued General Order

18 618, which indefinitely continues the prior suspension of all jury trials in the Eastern District of

19 California and the prior courthouse closures as set forth in General Order 617. These and previous

20 General Orders were entered to address public health concerns related to COVID-19.
21          Although the General Orders address the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

26 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00050-NONE-SKO Document 23 Filed 07/13/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable— General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 3 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 4 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 5 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 6 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 7 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 8 and the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
21 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on July 13, 2020.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00050-NONE-SKO Document 23 Filed 07/13/20 Page 3 of 4


 1         2.     By this stipulation, the parties now move to continue the status conference until October

 2 19, 2020, and to exclude time between July 13, 2020, and October 19, 2020, under Local Code T4.

 3         3.     The parties agree and stipulate, and request that the Court find the following:

 4                a)      The government has represented that the discovery associated with this case has

 5         been either produced directly to counsel and/or made available for inspection and copying.

 6                b)      Counsel for defendant desires additional time to consult with his client, to review

 7         the current charges, to conduct investigation and research related to the charges, and to discuss

 8         potential resolution with his client.

 9                c)      Counsel for defendant has been unable to consult with his client because

10         defendant is presently subject to a COVID-19 related quarantine at the Fresno County Jail.

11                d)      Counsel for defendant believes that failure to grant the above-requested

12         continuance would deny him the reasonable time necessary for effective preparation, taking into

13         account the exercise of due diligence.

14                e)      The government does not object to the continuance.

15                f)      Based on the above-stated findings, the ends of justice served by continuing the

16         case as requested outweigh the interest of the public and the defendant in a trial within the

17         original date prescribed by the Speedy Trial Act.

18                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19         et seq., within which trial must commence, the time period of July 13, 2020 to October 19, 2020,

20         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

21         because it results from a continuance granted by the Court at defendant’s request on the basis of

22         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

23         of the public and the defendant in a speedy trial.

24 ///

25 ///

26 ///
27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00050-NONE-SKO Document 23 Filed 07/13/20 Page 4 of 4


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: July 13, 2020                                     MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ LAURA D. WITHERS
 9                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
10

11
     Dated: July 13, 2020                                     /s/ ANTHONY P. CAPOZZI
12                                                            ANTHONY P. CAPOZZI
13                                                            Counsel for Defendant
                                                              MARCOS AGUILERA-
14                                                            ELORZA

15

16                                          FINDINGS AND ORDER

17
     IT IS SO ORDERED.
18

19 Dated:        July 13, 2020                                     /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
